                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   QUENTIN J. STEVENS,                                     CASE NO. C19-2087-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JEHOVAH WITNESS.ORG et al.,

13                             Defendants.
14

15          This matter comes before the Court sua sponte. On January 16, 2020, the Court, having
16   reviewed Plaintiff’s in forma pauperis complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), found
17   that Plaintiff had failed to state a claim upon which relief could be granted because he had not
18   identified the laws or statutes upon which his claim is based or specifically described the alleged
19   misconduct. (See Dkt. No. 6.) The Court ordered Plaintiff to file an amended complaint curing
20   the deficiencies identified by the Court within 21 days of the date the Court’s order was issued.
21   (Id. at 2.) Plaintiff has not filed an amended complaint, and 21 days have now elapsed.
22   Therefore, the Court DISMISSES the case without prejudice.
23          //
24          //
25          //
26          //


     ORDER
     C19-2087-JCC
     PAGE - 1
 1          DATED this 21st day of February 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-2087-JCC
     PAGE - 2
